Citation Nr: 9919195	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  98-00 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to compensation for the cause of the veteran's 
death under the provisions of 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1999).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.A.


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In March 1999 the appellant testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

At her personal hearing the appellant withdrew claims for 
entitlement to service connection for the cause of the 
veteran's death as a result of mustard gas exposure and 
entitlement to an effective date earlier than April 1, 1996, 
for nonservice-connected death pension benefits.  Therefore, 
the issue listed on the title page of this decision is the 
only issue before the Board for appellate review.


REMAND

Review of the record reflects that additional VA medical 
evidence pertinent to the appellant's claim may exist which 
has not been associated with the record provided for 
appellate review.  The Board notes that a December 11, 1995, 
autopsy protocol report was submitted with the provisional 
anatomical diagnoses, but that no final autopsy report is 
included in the claims file.  In addition, the Board notes VA 
hospital records appear to be incomplete; specifically, the 
record does not include progress notes, consultation reports, 
or order sheets during the period from the veteran's 
admission until approximately November 13, 1995.  If 
available, these records should be obtained for an adequate 
determination of the issue on appeal.  Therefore, the Board 
finds that additional development is required.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a duty to assist in the 
completion of an application for benefits under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1999), depending on the 
particular facts in each case.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
as modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
(wherein the Court found there was a duty to further assist 
in the development of the evidence only when the veteran has 
reported the existence of evidence which could serve to 
render a claim well grounded).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded for the following:

1.  The appellant and her representative 
should be allowed to submit additional 
evidence pertinent to the issue on 
appeal.

2.  The RO should obtain the complete 
medical folder associated with the 
veteran's treatment at the Albuquerque VA 
Medical Center, including any final 
autopsy reports, progress notes, 
consultation reports, or order sheets.  
All pertinent evidence received should be 
associated with the claims file.

3.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.  The RO should consider all 
applicable laws and regulations.

If any benefit sought is not granted to the appellant's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).







